Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cynthia Wu on 08/04/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 01/29/2021: 

1 (Currently Amended). A method for fabricating a semiconductor device, comprising: 
forming an interlayer dielectric layer on a base substrate, wherein the base substrate includes an NMOS region and a PMOS region adjacent to the NMOS region, the PMOS region includes a first P-type region adjacent to the NMOS region and a second P-type region adjacent to the first P-type region, the NMOS region is used to form an N-type device, and the PMOS region is used to form a P-type device; and 
forming an N-type region opening in the NMOS region through the interlayer dielectric layer, a first opening in the first P-type region through the interlayer dielectric layer and connected to the N-type region opening, and a second opening in the second P-type region through the interlayer dielectric layer and connected to the first P-type opening, wherein: 
a direction from the N-type region opening to the second opening is an extending direction of the N-type region opening, 
the N-type region opening is connected with the second opening through the first opening;
along a direction perpendicular to the extending direction of the N-type region opening, a width of the first opening is larger than a width of the second opening [[.]];
wherein the N-type region opening includes a third opening connected to the first opening and a fourth opening connected to the third opening; and 
along the direction perpendicular to the extending direction of the N-type region opening, a width of the third opening is equal to the width of the first opening, and a width of the fourth opening is equal to the width of the second opening.

2 (Currently Amended). The method according to claim 1, further including: 
forming N-type source/drain doped regions in the base substrate on two opposite sides of the N-type region opening and P-type source/drain doped regions in the base substrate on two opposite sides of the second opening; 
forming a gate dielectric layer on top and sidewall surfaces of the N-type region opening, the first opening, and the second opening;
forming a P-type work function layer on the gate dielectric layer formed in the first opening and the second opening;
forming an N-type work function layer on the gate dielectric layer in the N-type region opening and also on the P-type work function layer; and
forming a gate electrode layer on the N-type work function layer formed in the N-type region opening and the first opening.

8 (Currently Amended). The method according to claim [[1]] 2, wherein 

11 (Currently Amended). The method according to claim 1, wherein:
forming a first gate structure in the first P-type region and a second gate structure in the second P-type region;
forming an N-type region gate structure 
along the direction perpendicular to the extending direction of the N-type region opening 

12 (Currently Amended). The method according to claim 11, wherein:
along the direction perpendicular to the extending direction of the N-type region opening 

13 (Currently Amended). The method according to claim 11, wherein:
along the direction perpendicular to the extending direction of the N-type region opening 

Allowable Subject Matter
3.	1-19 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method for fabricating a semiconductor device comprising “wherein the N-type region opening includes a third opening connected to the first opening and a fourth opening connected to the third opening; and 
along the direction perpendicular to the extending direction of the N-type region opening, a width of the third opening is equal to the width of the first opening, and a width of the fourth opening is equal to the width of the second opening “ in combination with other limitations as a whole.


Claims 2-19 are also allowed being dependent on allowable claim 1.

The closet prior arts on records are Kobayashi et al (US Patent 5585659), Ho et al. (US Patent, 9,524,965), Uin et al. (US PGPUB 2015/0054085 Al).  None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897